The State of TexasAppellee/s




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                          October 2, 2014

                                       No. 04-14-00432-CR

                                      Otto Ray KIETZMAN,
                                            Appellant

                                                  v.

                                    THE STATE OF TEXAS,
                                          Appellee

            From the Criminal District Court, Magistrate Court, Bexar County, Texas
                                 Trial Court No. 2013W0631
                        Honorable Andrew Carruthers, Judge Presiding

                                          ORDER
        On July 10, 2014, appellant’s court-appointed attorney filed a brief pursuant to Anders v.
California, 368 U.S. 738 (1967), in which he asserts there are no meritorious issues to raise on
appeal. The brief contained no response to the jurisdictional issue raised by this court in an
earlier order. Accordingly, on July 30, 2014, this court issued an order carrying the jurisdictional
issue with the appeal. Because an Anders brief was filed, the order also provided appellant with
the opportunity to review the record and file a pro se brief. Finally, appellant was provided a
copy of the record for this appeal.

        Despite this court’s order carrying the jurisdictional issue with the appeal, on August 8,
2014, appellant filed a pro se answer to this court’s prior order. Accordingly, on August 12,
2014, this court issued an order clarifying the court’s jurisdictional concerns and stating, “If
appellant believes this court also has jurisdiction to review the trial court’s order signed on June
2, 2014, appellant should also include in his pro se brief any argument regarding our jurisdiction
to consider that order.” Appellant was informed that his pro se brief was required to be filed no
later than September 10, 2014.

         On September 5, 2014, appellant filed a motion to dismiss. Because the motion
discussed the jurisdictional issue which appellant was informed could be included in his pro se
brief, this court construed appellant’s motion as appellant’s pro se brief.

        On October 1, 2014, appellant filed a letter requesting that this court issue findings of fact
and conclusions of law addressing the merits of the jurisdictional issue. Because the
jurisdictional issue was carried with the appeal, it will be considered when this court issues its
opinion on the appeal. In accordance with this court’s prior order, the appeal has been set “at
issue” and will be set for submission on a future date after which this court will issue its opinion.
                                              _________________________________
                                              Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of October, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court